DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/511,400 now patent 10,945,316 filed on 07/15/2019, which is a continuation of application 15/773,488 now patent 10,398,001 filed on 05/03/2018, which is a 371 of PCT/SG2015/050429 filed on 11/03/2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021, 08/26/2021 and 02/16/2022 has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-16 of U.S. Patent No. 10,398,001. Although the claims at issue are not identical, they are not patentably distinct.
Instant Application
U.S. Patent 10,398,001
Claim 1. A control method for synchronized lighting effects comprising: 
     
     






   



     determining control information for the plurality of light sources based on the mapping and the modulation, wherein the control information comprises color information and 
          mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information about the plurality of light sources in the environment;   
     modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment, wherein modulating color comprises a hue color response; and 
     controlling the plurality of light sources based on the control information to create the lighting effect, wherein controlling the plurality of light sources compensates for any dynamic constraints.



     an analysis of any dynamic constraints for each light source of the plurality of light sources; 

Claim 1. A control method comprising: 
     determining geometric information about respective geometries of respective housings of a plurality of light sources, wherein the geometric information comprises positions of one or more lighting elements on each of the plurality of light sources; 
     determining a photographic representation of an environment in which the plurality of light sources are provided; 
     determining spatial information about the plurality of light sources based on the geometric information and based on the photographic representation; 
     determining control information for the plurality of light sources based on the spatial information, wherein determining the control information comprises 
     mapping a lighting effect to the plurality of light sources based on the spatial information, and 
     
     modulating timing and color space parameters of the plurality of light sources to smoothly span the lighting effect across the environment based on the spatial information; and
      controlling the plurality of light sources based on the control information to operate sequentially, so as to create the lighting effect, wherein the lighting effect appears to travel across the plurality of light sources.

Claim 9. The control method of claim 1, wherein 
     determining control information for the plurality of light sources further comprises compensating for dynamic constraints of any one light source of the plurality of light sources.
Claim 2. The control method of claim 1, wherein the plurality of light sources are provided in at least one computer peripheral device. 
Claim 2. The control method of claim 1, wherein the plurality of light sources are provided in at least one computer peripheral device.
Claim 3. The control method of claim 1, wherein the control information comprises timing information for each light source of the plurality of light sources for switching on or off the light source.  

Claim 7. The control method of claim 1, wherein the control information comprises: timing information for each light source of the plurality of light sources for switching on or off the light source; or color information for each light source of the plurality of light sources.
Claim 4. The control method of claim 1, further comprising: 
     determining the geometric information based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment.
Claim 3. The control method of claim 1, wherein      the geometric information is determined based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment.
Claim 5. The control method of claim 1, further comprising: 
       determining spatial information about the plurality of light sources based on a photographic representation of the environment.
Claim 1. A control method comprising: 
…
     determining spatial information about the plurality of light sources based on the geometric information and based on the photographic representation; 
…

Claims 6. The control method of claim 5, wherein 
     the photographic representation comprises at least one of a two-dimensional scan of an environment in which the plurality of light sources are located or a three-dimensional scan of an environment in which the plurality of light sources are located or a movie of an environment in which the plurality of light sources are located.
Claims 5. The control method of claim 1, wherein     the photographic representation comprises at least one of a two-dimensional scan of an environment in which the plurality of light sources are located or a three-dimensional scan of an environment in which the plurality of light sources are located or a movie of an environment in which the plurality of light sources are located.
Claim 7. The control method of claim 5, further comprising: 
     detecting a new light source from the photographic representation; 
     determining spatial information about the new light source based on the photographic representation; and 

     updating control information for the plurality of light sources based on the spatial information of the new light source.
Claim 10. The control method of claim 1, further comprising:      detecting a new light source from the photographic representation;      determining spatial information about the new light source based on the geometric information and based on the photographic representation; and      updating control information for the plurality of light sources based on the spatial information of the new light source.
Claim 8. The control method of claim 1, wherein controlling the plurality of light sources comprises 
     
     controlling the plurality of light sources to operate sequentially such that the lighting effect appears to travel across the plurality of light sources.
Claim 11. A non-transitory computer-readable medium comprising instructions which, when executed by a computer, make the computer perform a control method, …. And      controlling the plurality of light sources based on the control information to operate sequentially, so as to create the lighting effect, wherein the lighting effect appears to travel across the plurality of light sources.
Claim 10. The control method of claim 1, 21Atty Docket No. 085199-681179_P119856 wherein the spatial information comprises information indicating at least one of a relative position of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, a relative orientation of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, an absolute position of each light source of the plurality of light sources, or an absolute orientation of each light source of the plurality of light sources.
Claim 4. The control method of claim 1, wherein the spatial information comprises information indicating at least one of a relative position of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, a relative orientation of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, an absolute position of each light source of the plurality of light sources, or an absolute orientation of each light source of the plurality of light sources.
Claim 12. The control method of claim 1, wherein the control information is determined further based on at least one of input from a user of the control method or a pre-defined animation sequence.
Claim 6. The control method of claim 1, wherein the control information is determined further based on at least one of input from a user of the control method or a pre-defined animation sequence.
Claim 13. The control method of claim 1, wherein the control information comprises at least one of timing information for each light source of the plurality of light sources for switching on or off the light source, and color information for each light source of the plurality of light sources.  

Claim 7. The control method of claim 1, wherein the control information comprises: timing information for each light source of the plurality of light sources for switching on or off the light source; or color information for each light source of the plurality of light sources.
Claim 14. The control method of claim 1, wherein controlling the plurality of light sources comprises controlling the plurality of light sources to obtain at least one of a synchronized lighting effect, a coordinated lighting effect, an animated lighting effect, a propagating wave lighting effect, a breathing lighting effect, or a spectrum lighting effect.

Claim 8. The control method of claim 1, wherein controlling the plurality of light sources comprises controlling the plurality of light sources to obtain at least one of a synchronized lighting effect, a coordinated lighting effect, an animated lighting effect, a propagating wave lighting effect, a breathing lighting effect, or a spectrum lighting effect.
Claim 15. A non-transitory computer-readable medium comprising instructions for synchronized lighting effects which, when executed by a computer, make the computer perform a control method, the control method comprising: mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information about the plurality of light sources in the environment; determining control information for the plurality of light sources based on the mapping and the modulation, wherein the control information comprises color information and an analysis of any dynamic constraints for each light source of the plurality of light sources; modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment, wherein modulating color comprises a hue color response; and controlling the plurality of light sources based on the control information to create the lighting effect, wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment and controlling the plurality of light sources compensates for any dynamic constraints.  

Claim 1. A control method comprising: 
     determining geometric information about respective geometries of respective housings of a plurality of light sources, wherein the geometric information comprises positions of one or more lighting elements on each of the plurality of light sources; 
     determining a photographic representation of an environment in which the plurality of light sources are provided; 
     determining spatial information about the plurality of light sources based on the geometric information and based on the photographic representation; 
     determining control information for the plurality of light sources based on the spatial information, wherein determining the control information comprises 
     mapping a lighting effect to the plurality of light sources based on the spatial information, and 
     
     modulating timing and color space parameters of the plurality of light sources to smoothly span the lighting effect across the environment based on the spatial information; and
      controlling the plurality of light sources based on the control information to operate sequentially, so as to create the lighting effect, wherein the lighting effect appears to travel across the plurality of light sources.

Claim 9. The control method of claim 1, wherein 
     determining control information for the plurality of light sources further comprises compensating for dynamic constraints of any one light source of the plurality of light sources.	
Claim 16. A controller for synchronized lighting effects comprising: 
















     a control information determination circuit configured to determine control information for a plurality of light sources provided in an environment, wherein the control information determination circuit is configured to determine the control information by mapping a lighting effect to the plurality of light sources based on spatial information of the plurality of light sources in the environment, and modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; wherein the control information comprises color information and an analysis of any dynamic constraints for each light source of the plurality of light sources; wherein modulating color comprises a hue color response; and 23Atty Docket No. 085199-681179_P119856 a control circuit configured to control the plurality of light sources based on the control information to create the lighting effect, wherein controlling the plurality of light sources compensates for any dynamic constraints.  

Claim 15. A controller comprising:      a geometry determination circuit configured to determine geometric information about respective geometries of respective housings of a plurality of light sources, wherein the geometric information comprises positions of one or more lighting elements on each of the plurality of light sources;      an imaging circuit configured to determine a photographic representation of an environment in which the plurality of light sources are provided;      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information and based on the photographic representation;      a control information determination circuit configured to determine control information for the plurality of light sources based on the spatial information, wherein determining the control information comprises mapping a lighting effect to the plurality of light sources based on the spatial information, and modulating timing and color space parameters of the plurality of light sources to smoothly span the lighting effect across the environment based on the spatial information; and a control circuit configured to control the plurality of light sources based on the control information to operate sequentially, so as to create the lighting effect, wherein the lighting effect appears to travel across the plurality of light sources.
Claim 17. The controller of claim 16, further comprising: wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment  

Claim 16. The controller of claim 15, wherein the plurality of light sources are provided in at least one computer peripheral device.

Claim 18. The controller of claim 16, further comprising: 
     an imaging circuit configured to determine a photographic representation of the environment; and 
     
     a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the photographic representation.  

Claim 15. A controller comprising: ….      an imaging circuit configured to determine a photographic representation of an environment in which the plurality of light sources are provided;      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information and based on the photographic representation….
Claim 19. The controller of claim 16, further comprising: 
      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information.  

Claim 15. A controller comprising:      ….      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information and based on the photographic representation;      …..


Claims 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,398,001 in view of US2013/0221858A1 hereinafter “Silberstein”. 
Regarding claim 9,  Claim 1 of U.S. Patent No. 10,398,001 does not explicitly claim 
controlling the plurality of light sources comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
One of ordinary skill in the art would’ve been motivated because it would allow the system to identify nearby devices even when there is no direct line of sight as they can detect each other from rejected light. (Silberstein ¶34L11-13)
Regarding claim 20,  Claim 15 of U.S. Patent No. 10,398,001 does not explicitly claim 
controlling the plurality of light sources further comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,398,001 in view of US2005/0248299A1 hereinafter “Chemel”
Regarding claim 11,  claims 1 of U.S. Patent No. 10,398,001 does not claim
building a three-dimensional representation of the environment, wherein each light source of the plurality of light sources corresponds to a voxel in the representation; and controlling the plurality of light sources based on the voxel information; wherein the lighting effect is three-dimensional.  
Chemel discloses a lighting system/method wherein
building a three-dimension representation (¶167L1-23: render graphics in three dimensions or more) of the environment (as shown in Fig.6 for example), wherein each light source of the plurality of light sources corresponds to a voxel in the representation (¶176L1-13: a representation of an environment, showing light system or other elements in a graphical format); and 
	controlling the plurality of light sources based on the voxel information (¶173L1-23: conversion module includes a lookup table for converting particular graphical information into particular lighting control signals, based on the content of a configuration file for the lighting system and conversion algorithm appropriate for the animation facility); 
	wherein the lighting effect is three-dimensional. (¶177L1-27: the lighting effects can produce a vast variety of effects including color-changing effects, stroboscopic effects; flashing effects; coordinated lighting effects; lighting effects coordinated with other media such as video or audio; color wash, color fading; effects that simulate movement such as a color chasing rainbow, a flare streaking across a room, a sun rising, a plume form an explosion)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the claimed invention claimed by U.S. Patent No. 10,398,001 to include the 3D representation disclosed by Chemel. 
One of ordinary skill in the art would’ve been motivated because it would allow the system to generate lighting effect in 3D. 
Claims 1-8 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,315. Although the claims at issue are not identical, they are not patentably distinct.
Instant Application
U.S. Patent 10,945,315
Claim 1. A control method for synchronized lighting effects comprising: 
     mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information about the plurality of light sources in the environment; 


     modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment, wherein modulating color comprises a hue color response;
     determining control information for the plurality of light sources based on the mapping and the modulation, wherein the control information comprises color information and an analysis of any dynamic constraints for each light source of the plurality of light sources; and controlling the plurality of light sources based on the control information to create the lighting effect, wherein controlling the plurality of light sources compensates for any dynamic constraints.   
Claim 1. A control method for synchronized lighting effects comprising:
     mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information, using computer vision techniques, about the plurality of light sources in the environment; 

     modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; 

     determining control information for the plurality of light sources based on the mapping and the modulation; controlling the plurality of light sources based on the control information to create the lighting effect, wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment; and determining spatial information about the plurality of light sources based on geometric information about respective geometries of respective housings of the plurality of light sources, wherein the geometric information comprises positions of one or more light elements on each light source of the plurality of light sources.
Claim 2. The control method of claim 1, wherein 

     the plurality of light sources are provided in at least one computer peripheral device.
Claim 1. A control method for synchronized lighting effects comprising:
….
     the plurality of light sources comprises at least one computer peripheral device
….
Claim 3. The control method of claim 1, wherein the control information comprises timing information for each light source of the plurality of light sources for switching on or off the light source. 
Claim 10. The control method of claim 1, wherein the control information comprises at least one of timing information for each light source of the plurality of light sources for switching on or off the light source, and color information for each light source of the plurality of light sources.
Claim 4. The control method of claim 1, further comprising: 
     determining the geometric information based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment.
Claim 2. The control method of claim 1, further comprising:      determining the geometric information based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment.
Claim 5. The control method of claim 1, further comprising: 
       determining spatial information about the plurality of light sources based on a photographic representation of the environment.
Claim 3. The control method of claim 1, further comprising:      determining spatial information about the plurality of light sources based on a photographic representation of the environment.
Claims 6. The control method of claim 5, wherein 
     the photographic representation comprises at least one of a two-dimensional scan of an environment in which the plurality of light sources are located or a three-dimensional scan of an environment in which the plurality of light sources are located or a movie of an environment in which the plurality of light sources are located.
Claim 4. The control method of claim 3, wherein      the photographic representation comprises at least one of a two-dimensional scan of an environment in which the plurality of light sources are located or a three-dimensional scan of an environment in which the plurality of light sources are located or a movie of an environment in which the plurality of light sources are located.
Claim 7. The control method of claim 5, further comprising: 
     detecting a new light source from the photographic representation; 
     determining spatial information about the new light source based on the photographic representation; and 
     updating control information for the plurality of light sources based on the spatial information of the new light source.
Claim 5. The control method of claim 3, further comprising:      detecting a new light source from the photographic representation;      determining spatial information about the new light source based on the photographic representation; and      updating control information for the plurality of light sources based on the spatial information of the new light source.
Claim 8. The control method of claim 1, wherein controlling the plurality of light sources comprises      
     controlling the plurality of light sources to operate sequentially such that the lighting effect appears to travel across the plurality of light sources.
Claim 6. The control method of claim 1, wherein controlling the plurality of light sources comprises     controlling the plurality of light sources to operate sequentially such that the lighting effect appears to travel across the plurality of light sources.
Claim 10. The control method of claim 1, 21Atty Docket No. 085199-681179_P119856 wherein the spatial information comprises information indicating at least one of a relative position of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, a relative orientation of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, an absolute position of each light source of the plurality of light sources, or an absolute orientation of each light source of the plurality of light sources.
Claim 7. The control method of claim 1, wherein the spatial information comprises information indicating at least one of a relative position of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, a relative orientation of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, an absolute position of each light source of the plurality of light sources, or an absolute orientation of each light source of the plurality of light sources.
Claim 11. The control method of claim 1, further comprising: 
     building a three-dimensional representation of the environment, wherein each light source of the plurality of light sources corresponds to a voxel in the representation; and 
     controlling the plurality of light sources based on the voxel information; wherein the lighting effect is three-dimensional.  

Claim 8. The control method of claim 1, further comprising:      building a three-dimensional representation of the environment, wherein each light source of the plurality of light sources corresponds to a voxel in the representation; and      controlling the plurality of light sources based on information pertaining to the voxel in the representation that corresponds to each of the plurality of light sources; wherein the lighting effect is three-dimensional.

Claim 12. The control method of claim 1, wherein the control information is determined further based on at least one of input from a user of the control method or a pre-defined animation sequence.
Claim 9. The control method of claim 1, wherein the control information is determined further based on at least one of input from a user of the control method or a pre-defined animation sequence.
Claim 13. The control method of claim 1, wherein the control information comprises 
     at least one of timing information for each light source of the plurality of light sources for switching on or off the light source, and color information for each light source of the plurality of light sources.  

Claim 10. The control method of claim 1, wherein the control information comprises      at least one of timing information for each light source of the plurality of light sources for switching on or off the light source, and color information for each light source of the plurality of light sources
Claim 14. The control method of claim 1, wherein controlling the plurality of light sources comprises controlling the plurality of light sources to obtain at least one of a synchronized lighting effect, a coordinated lighting effect, an animated lighting effect, a propagating wave lighting effect, a breathing lighting effect, or a spectrum lighting effect.

Claim 11. The control method of claim 1, wherein controlling the plurality of light sources comprises controlling the plurality of light sources to obtain at least one of a synchronized lighting effect, a coordinated lighting effect, an animated lighting effect, a propagating wave lighting effect, a breathing lighting effect, or a spectrum lighting effect.
Claim 15. A non-transitory computer-readable medium comprising instructions for synchronized lighting effects which, when executed by a computer, make the computer perform a control method, the control method comprising: mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information about the plurality of light sources in the environment; determining control information for the plurality of light sources based on the mapping and the modulation, wherein the control information comprises color information and an analysis of any dynamic constraints for each light source of the plurality of light sources; modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment, wherein modulating color comprises a hue color response; and controlling the plurality of light sources based on the control information to create the lighting effect, wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment and controlling the plurality of light sources compensates for any dynamic constraints.  
Claim 12. A non-transitory computer-readable medium comprising instructions for synchronized lighting effects which, when executed by a computer, make the computer perform a control method, the control method comprising: mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information, using computer vision techniques, about the plurality of light sources in the environment; modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; determining control information for the plurality of light sources based on the mapping and the modulation; controlling the plurality of light sources based on the control information to create the lighting effect, wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment; and determining spatial information about the plurality of light sources based on geometric information about respective geometries of respective housings of the plurality of light sources, wherein the geometric information comprises positions of one or more light elements on each light source of the plurality of light sources.
Claim 16. A controller for synchronized lighting effects comprising: 
     a control information determination circuit configured to determine control information for a plurality of light sources provided in an environment, wherein the control information determination circuit is configured to determine the control information by mapping a lighting effect to the plurality of light sources based on spatial information of the plurality of light sources in the environment, and modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; wherein the control information comprises color information and an analysis of any dynamic constraints for each light source of the plurality of light sources; wherein modulating color comprises a hue color response; and 23Atty Docket No. 085199-681179_P119856 a control circuit configured to control the plurality of light sources based on the control information to create the lighting effect, wherein controlling the plurality of light sources compensates for any dynamic constraints.  

Claim 13. A controller for synchronized lighting effects comprising:      a control information determination circuit configured to determine control information for a plurality of light sources provided in an environment, wherein the control information determination circuit is configured to determine the control information by mapping a lighting effect to the plurality of light sources based on spatial information, using computer vision techniques, of the plurality of light sources in the environment, and modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; a control circuit configured to control the plurality of light sources based on the control information to create the lighting effect, wherein the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment; and a geometry determination circuit configured to determine geometric information about respective geometries of respective housings of the plurality of light sources, wherein the geometric information comprises positions of one or more lighting elements on each of the plurality of light sources.

Claim 17. The controller of claim 16, further comprising: wherein 

     the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment  

Claim 13. A controller for synchronized lighting effects comprising: …..    the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment….
Claim 18. The controller of claim 16, further comprising: 
     an imaging circuit configured to determine a photographic representation of the environment; and 
     
          a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the photographic representation.  

Claim 14. The controller of claim 13, further comprising:     an imaging circuit configured to determine a photographic representation of the environment.
Claim 16. The controller of claim 13, further comprising:      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the photographic representation.
Claim 19. The controller of claim 16, further comprising: 
      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information.  

Claim 15. The controller of claim 13, further comprising:      a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information


Claims 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,945,315 in view of US2013/0221858A1 hereinafter “Silberstein”. 
Regarding claim 9,  Claim 1 of U.S. Patent No. 10,945,315 does not explicitly claim 
controlling the plurality of light sources comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
One of ordinary skill in the art would’ve been motivated because it would allow the system to identify nearby devices even when there is no direct line of sight as they can detect each other from rejected light. (Silberstein ¶34L11-13)
Regarding claim 20,  Claim 13 of U.S. Patent No. 10,945,315 does not explicitly claim 
controlling the plurality of light sources further comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0248299A1 hereinafter “Chemel” in view of US2013/0300297A1 hereinafter “Shteynberg” 
Regarding claim 1 and 15, Chemel discloses a control method, a non-transitory computer-readable medium for synchronized lighting effect comprising instruction which, when executed by a computer make the computer perform a control method comprising: 
mapping a lighting effect to a plurality of light sources provided in an environment, based on spatial information (¶172L1-22: associates position information from the configuration facility with information from the graphical representation and converts the information into a control signal) about the plurality of light sources in the environment (¶159L1-10: a number of lighting units); 
determining control information for the plurality of light sources based on the mapping and the modulation, wherein the control information comprises color information (¶173L1-23: conversion module includes a lookup table for converting particular graphical information into particular lighting control signals, based on the content of a configuration file for the lighting system and conversion algorithm appropriate for the animation facility) and; 
modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment (¶177L1-27: the lighting effects can produce a vast variety of effects including effects that simulate movement such as a color chasing rainbow, a flare streaking across a room), wherein modulating color comprises a hue color response (¶164: the command may contain timing, intensity, hue, saturation or other relevant information); and 
controlling the plurality of light sources based on the control information to create the lighting effect, (¶173L20-23: the converted information can be sent to a playback tool, which may in turn play the animation and deliver control signal to light system in the environment.) 
Chemel does not explicitly disclose: 
an analysis of any dynamic constraints for each light source of the plurality of light sources; controlling the plurality of light sources compensates for any dynamic constraints.
Shteynberg discloses a lighting control system and method wherein the system monitors for LED thermal and adjust the drive current according to said results. (¶28L1-26) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the drive method and system disclosed by Chemel to incorporate the thermal monitoring as disclosed by Shteynberg. 
One of ordinary skill in the art would’ve been motivated because the thermal feedback enhances performance of the LED. (Shteynberg ¶28L11-14) and Chemel recognizes in ¶149 that signal source can be from thermal sensors. 
Regarding claim 2,  Chemel in view of Shteynberg hereinafter “Chemel/Shteynberg” discloses the control method of claim 1
Chemel does not explicitly disclose: 
the plurality of light sources are provided in at least one computer peripheral device.  
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this application, light source) is intended to be employed (in this application, as a light source for computer peripheral device and ambient light source) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 3,  Chemel/Shteynberg discloses the control method of claim 1, wherein 
the control information comprises timing information for each light source of the plurality of light sources for switching on or off the light source.  (¶171L15-25: control signal may be communicated to a lighting system when an image calls for a particular section of a room to change in hue, saturation or brightness)
Regarding claim 5,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, further comprising: 
determining spatial information about the plurality of light sources based on a photographic representation of the environment.  (¶166L1-11: the graphical representation may be a static image such as a drawing, photograph, and generated image)  
Regarding claim 6,  Chemel/Shteynberg discloses in Chemel the control method of claim 5, wherein 
	the photographic representation comprises at least one of a two- dimensional scan of an environment in which the plurality of light sources are located (¶166L1-11: the graphical representation may be a static image such as a drawing, photograph, and generated image) or a three- dimensional scan of an environment in which the plurality of light sources are located (¶167L1-23: render graphics in three dimensions or more) or a movie of an environment in which the plurality of light sources are located. 
Regarding claim 7,  Chemel/Shteynberg discloses in Chemel the control method of claim 5, further comprising: 
detecting a new light source from the photographic representation (¶171L1-4: light system correlate a light system with a position in the environment); 
	determining spatial information about the new light source based on the photographic representation (¶171L4-5: an LED light system may be correlated with a position within a room) and 
	updating control information for the plurality of light source based on the spatial information of the new light source. (¶172L1-22: communicate the control signal to the light system) 
Regarding claim 8,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, wherein 
controlling the plurality of light sources comprises controlling the plurality of light sources to operate sequentially such that the lighting effect appears to travel across the plurality of light sources.  . (¶177L1-27: the lighting effects can produce a vast variety of effects including color-changing effects, stroboscopic effects; flashing effects; coordinated lighting effects; lighting effects coordinated with other media such as video or audio; color wash, color fading; effects that simulate movement such as a color chasing rainbow, a flare streaking across a room, a sun rising, a plume form an explosion) 
Regarding claim 10,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, 21Atty Docket No. 085199-681179_P119856 wherein 
the spatial information comprises information indicating at least one of a relative position of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, a relative orientation of each light source of the plurality of light sources with respect to at least one other light source of the plurality of light sources, an absolute position of each light source of the plurality of light sources, or an absolute orientation of each light source of the plurality of light sources.  (¶171L1-4: light system correlate a light system with a position in the environment; ¶172L1-22: the conversion module maps positions in the graphical representation to position of light system in the environment)
Regarding claim 11,  Chemel/Shteynberg discloses in Chemel the control the method of claim 1, further comprising: 
	building a three-dimension representation (¶167L1-23: render graphics in three dimensions or more) of the environment (as shown in Fig.6 for example), wherein each light source of the plurality of light sources corresponds to a voxel in the representation (¶176L1-13: a representation of an environment, showing light system or other elements in a graphical format); and 
	controlling the plurality of light sources based on the voxel information (¶173L1-23: conversion module includes a lookup table for converting particular graphical information into particular lighting control signals, based on the content of a configuration file for the lighting system and conversion algorithm appropriate for the animation facility); 
	wherein the lighting effect is three-dimensional. (¶177L1-27: the lighting effects can produce a vast variety of effects including color-changing effects, stroboscopic effects; flashing effects; coordinated lighting effects; lighting effects coordinated with other media such as video or audio; color wash, color fading; effects that simulate movement such as a color chasing rainbow, a flare streaking across a room, a sun rising, a plume form an explosion)
Regarding claim 12,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, wherein 
the control information is determined further based on at least one of input from a user of the control method (¶144L1-13: the lighting unit includes one or more user interface provided to facilitate user-selectable setting) or a pre-defined animation sequence.  
Regarding claim 13,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, wherein 
the control information comprises at least one of timing information for each light source of the plurality of light sources for switching on or off the light source, and color information for each light source of the plurality of light sources.  (¶171L15-25: control signal may be communicated to a lighting system when an image calls for a particular section of a room to change in hue, saturation or brightness)
Regarding claim 14,  Chemel/Shteynberg discloses in Chemel the control method of claim 1, wherein 
controlling the plurality of light sources comprises controlling the plurality of light sources to obtain at least one of a synchronized lighting effect, a coordinated lighting effect, an animated lighting effect, a propagating wave lighting effect, a breathing lighting effect, or a spectrum lighting effect. (¶177L1-27: the lighting effects can produce a vast variety of effects including color-changing effects, stroboscopic effects; flashing effects; coordinated lighting effects; lighting effects coordinated with other media such as video or audio; color wash, color fading; effects that simulate movement such as a color chasing rainbow, a flare streaking across a room, a sun rising, a plume form an explosion)
Regarding claim 16, Chemel discloses a controller for synchronized lighting effects comprising: 
 	a control information determination circuit (¶173L8: a conversion module)configured to determine control information for a plurality of light sources provided in an environment (¶173L1-23: relates the information in map file for the light system to the graphical information in the graphic files. For example, color information in the graphic file may be used to convert to a color contorl signal for a light system to generate similar color), wherein the control information determination circuit is configured to determine the control information by mapping a lighting effect to the plurality of light sources based on spatial information of the plurality of light sources in the environment(¶172L1-22: associates position information from the configuration facility with information from the graphical representation and converts the information into a control signal), and modulating timing, color and space parameters of the plurality of light sources to smoothly span the lighting effect across the environment; wherein the control information comprises color information (¶177L1-27: the lighting effects can produce a vast variety of effects including effects that simulate movement such as a color chasing rainbow, a flare streaking across a room) ; wherein modulating color comprises a hue color response(¶164: the command may contain timing, intensity, hue, saturation or other relevant information); and 
a control circuit (¶173L20-23: converted information can be sent to a playback tool, which may in turn play the animation and deliver control signal to the light system) configured to control the plurality of light sources based on the control information to create the lighting effect.  (¶173L20-23: the converted information can be sent to a playback tool, which may in turn play the animation and deliver control signal to light system in the environment.) 
Chemel does not explicitly disclose: 
an analysis of any dynamic constraints for each light source of the plurality of light sources; controlling the plurality of light sources compensates for any dynamic constraints.  
Shteynberg discloses a lighting control system and method wherein the system monitors for LED thermal and adjust the drive current according to said results. (¶28L1-26) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the drive method and system disclosed by Chemel to incorporate the thermal monitoring as disclosed by Shteynberg. 
One of ordinary skill in the art would’ve been motivated because the thermal feedback enhances performance of the LED. (Shteynberg ¶28L11-14) and Chemel recognizes in ¶149 that signal source can be from thermal sensors. 
Regarding claim 17,  Chemel/Shteynberg discloses the controller of claim 16
Chemel does not explicitly disclose: 
the plurality of light sources comprises at least one computer peripheral device and at least one ambient light source in the environment  	
However, it has been held that a recitation with respect to the manner in which a claimed apparatus (in this application, light source) is intended to be employed (in this application, as a light source for computer peripheral device and ambient light source) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 18,  Chemel/Shteynberg discloses in Chemel the controller of claim 16, further comprising: a
an imaging circuit configured to determine a photographic representation of an environment in which the plurality of light sources are provided (¶195L1-4: an imaging device may be used as a means of capturing the position of the light. A camera connected to a computing device, can capture the image for analysis can calculate the position of the light) 
and a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the photographic representation. (¶173: a light management facility is used to generate a map file that maps light systems to position in an environment to surface that are lit via the light system)
Regarding claim 19,  Chemel/Shteynberg discloses in Chemel  controller of claim 16, further comprising: 
a spatial information determination circuit configured to determine spatial information about the plurality of light sources based on the geometric information.  (¶173: a light management facility is used to generate a map file that maps light systems to position in an environment to surface that are lit via the light system)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chemel/ Shteynberg further in view of US20160071319A1 hereinafter “Fallon”. 
Regarding claim 4,  Chemel/Shteynberg discloses the control method of claim 1, Chemel does not explicitly disclose: 
     determining the geometric information based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment.
Fallon discloses a method of identifying a type of device comprising: 
	     determining the geometric information based on at least one of a database of geometries of housings or a user input identifying types of light sources provided in the environment. (¶79L9-11: match an image of a device captured on a camera of a smartphone with a predefined CAD model of the device to identify the type of device; when the system identifies a particular device shape in a database of CAD model which matches the observed device) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying type of device disclosed by Fallon. 
One of ordinary skill in the art would’ve been motivated because it would allow the system to utilize the image of the source environment to identify the type of device used in the source environment without any additional input from the user.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel/Shteynberg further in view of  US2013/0221858A1 hereinafter “Silberstein” 
Regarding claim 9,  Chemel/Shteynberg discloses the control method of claim 1, Chemel/Shteynberg does not explicitly disclose: 
controlling the plurality of light sources comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
One of ordinary skill in the art would’ve been motivated because it would allow the system to identify nearby devices even when there is no direct line of sight as they can detect each other from rejected light. (Silberstein ¶34L11-13)
Regarding claim 20, Chemel/Shteynberg discloses the controller of claim 16, 
Chemel/Shteynberg does not explicitly disclose: 
controlling the plurality of light sources further comprises using lighting signatures for the purpose of identification to increase robustness to ambient light interference.  
Silberstein discloses a lighting system/method wherein luminaries uses the unique light signature as an identifier to identify different luminaries. (¶34L1-13: light source can emit a unique signature and neighboring luminaire can detect and identify the light emitted by light source)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the method disclosed by Chemel to incorporate the method of identifying nearby devices using unique light signature as disclosed by Silberstein.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	August 16, 2022